EXHBIT 21.1 OIL STATES INTERNATIONAL, Inc. SUBSIDIARIES SUBSIDIARY STATE/COUNTRY Acute Technological Services, Inc. Texas Capstar Holding, L.L.C. Delaware Crown Camp Services Ltd. Alberta, Canada General Marine Leasing, L.L.C. Delaware MAC Investments, LLC Delaware Oil States Energy Services Holding, Inc. Delaware Oil States Energy Services L.L.C. Delaware Oil States Industries, Inc. Delaware Oil States Industries (Asia) Pte Ltd. Singapore Oil States Industries (UK) Limited United Kingdom OIS Accommodations SpinCo Inc. Delaware Oil States Skagit SMATCO L.L.C. Delaware OSES International, LLC Delaware PTI Group, Inc. Alberta, Canada PTI Group USA, L.L.C. Delaware PTI Noble Structures, Inc. Alberta, Canada PTI Travco Modular Structures Ltd. Alberta, Canada PTI Premium Camp Services Ltd. Alberta, Canada PTI USA Manufacturing L.L.C. Delaware Stinger Wellhead Protection (Canada) Incorporated Alberta, Canada Tempress Technologies, Inc. Washington The MAC Services Group Ltd. Australia
